DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities: claim 1 recites the following:
An image pickup unit comprising:
an image sensor in which a sensor chip is mounted on a first substrate surface of a substrate having a long side and a short side, and electronic components are mounted on a second substrate surface opposite to the first substrate surface; and
a holder having an opening and configured to hold the image sensor, wherein the opening has an inner surface parallel to the short side of the substrate, and
wherein the image sensor is fixed to the holder with an adhesive that contacts the inner surface and an adhesion area on the second substrate surface of the substrate that is outside the electronic component.
It is noted that the claim first recite “electronic components” and then recites “the electronic component”.  After reviewing the specifications the examiner noted that there are multiple electronic components, the, the examiner understands that the applicant intention was to recite “the electronic components” (in plural form).


Claims 11 is objected to because of the following informalities: claim 11 recites the following:
An image pickup apparatus comprising:
an image pickup unit; and
a body configured to holds the image pickup unit, wherein the image pickup unit includes:
an image sensor in which a sensor chip is mounted on a first substrate
surface of a substrate having a long side and a short side, and electronic components are mounted on a second substrate surface opposite to the first substrate surface; and
a holder having an opening and configured to hold the image sensor, wherein the opening has an inner surface parallel to the short side of the substrate, and
wherein the image sensor is fixed to the holder with an adhesive that contacts the inner surface and an adhesion area on the second substrate surface of the substrate that is outside the electronic component.
It is noted that the claim first recite “electronic components” and then recites “the electronic component”.  After reviewing the specifications the examiner noted that there are multiple electronic components, the, the examiner understands that the applicant intention was to recite “the electronic components” (in plural form).



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Currently Amended) An image pickup unit comprising:
an image sensor in which a sensor chip is mounted on a first substrate surface of a substrate having a long side and a short side, and electronic components are mounted on a second substrate surface opposite to the first substrate surface; and
a holder having an opening and configured to hold the image sensor, wherein the opening has an inner surface parallel to the short side of the substrate, and
wherein the image sensor is fixed to the holder with an adhesive that contacts the inner surface and an adhesion area on the second substrate surface of the substrate that is outside the electronic components.

Claim 11 (Currently Amended) An image pickup apparatus comprising:
an image pickup unit; and

an image sensor in which a sensor chip is mounted on a first substrate
surface of a substrate having a long side and a short side, and electronic components are mounted on a second substrate surface opposite to the first substrate surface; and
a holder having an opening and configured to hold the image sensor, wherein the opening has an inner surface parallel to the short side of the substrate, and
wherein the image sensor is fixed to the holder with an adhesive that contacts the inner surface and an adhesion area on the second substrate surface of the substrate that is outside the electronic components.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the main reason for indication of allowance is because in the prior art of record, Kobayashi (US 2006/0278810 A1) discloses an image pickup apparatus (Figs. 1-13) comprising: an image pickup unit (21); and a body (15) configured to holds the image pickup unit (21), wherein the image pickup unit includes: an image sensor (21; ¶ 0046) in which a sensor chip is mounted on a first substrate surface of a substrate having a long side and a short side (See fig. 6); and a holder (15) having an opening (15a) and configured to hold the image sensor (See fig. 8), wherein the opening has an inner surface, and wherein the image sensor is fixed to the holder 
Kobayashi fails to teach that the image pickup unit includes electronic components mounted on a second substrate surface opposite to the first substrate surface; that the opening has an inner surface parallel to the short side of the substrate; and that the adhesive contacts an adhesion area on the second substrate surface of the substrate that is outside the electronic components.
Deng (US 2017/0092689 A1) discloses a holder (209 in fig. 2i) having an opening and configured to hold an image sensor (207), wherein the opening has an inner surface parallel to the short side of the substrate (See fig. 2f), wherein the image sensor is fixed to the holder with an adhesive that contacts the inner surface and an adhesion area on the second substrate surface of the substrate (See fig. 2i).
Deng fails to teach that the image pickup unit includes electronic components mounted on a second substrate surface opposite to the first substrate surface; and that the adhesive contacts an adhesion area on the second substrate surface of the substrate that is outside the electronic components.
Thus, the prior art of record fails to teach or reasonably suggest, including all the limitations as claimed, that that the image pickup unit includes electronic components mounted on a second substrate surface opposite to the first substrate surface; and that the adhesive contacts an adhesion area on the second substrate surface of the substrate that is outside the electronic components.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nelson D. Hernández Hernández/           Primary Examiner, Art Unit 2697
January 28, 2022